EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard R. Peters on July 26, 2022

The application has been amended as follows: 
Claims 4-7 and 10-20 have been cancelled without prejudice to their further prosecution in a continuation application.
In claim 1, replace the last five lines with 
and after cooling the solution, adding a dyestuff with an inclined hopper, wherein the dyestuff comprises one or more dye color particles based on a set of specified shades and one or more auxiliary agents, wherein adding of the dye color particles is performed under a specified pressure for a specified period of time which is determined based on the dye color particles and the auxiliary agents.—
Replace claim 3 with 
--The method of claim 2, wherein a pH of 8-10 is maintained in the ultrasonic cleaning tank for a specified time.--
In claim 8, line 1, replace “7” with –1—
In claim 8, line 1, replace “comprise” with –are selected from the group consisting of—
In claim 8, line 3, replace “, or” with –and—
Replace claim 9 with 
--The method of claim 1, wherein cooling the solution is performed for 10-120 minutes.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, 6,713,125 which teaches dye penetration into a three dimensional object wherein the dye bath contains disperse dyes (dye particles) and solvents or surfactants (auxiliary agent) and dyeing is performed for a specified period of time (column 8-9). The prior art does not teach or fairly suggest the ultrasonic cleaning, robotic arm and an inclined hopper. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in INDIA  on 5/03/2018. It is noted, however, that applicant has not filed a certified copy of the INDIA 201821016851 application as required by 37 CFR 1.55.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761